Citation Nr: 1210447	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to the Veteran's service-connected conditions.  

2.  Entitlement to service connection for migraines, including as secondary to the Veteran's service-connected conditions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In September 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a cervical spine disorder and migraines.  Although it regrets further delaying an appellate determination on these issues the Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Initially, the Board notes that the Veteran has been granted entitlement to service connection for several conditions, including depression, a low back disorder, bilateral shoulder disorders and bilateral lower extremity sciatica.  The Veteran first claimed entitlement to service connection for a cervical spine disorder and migraines in May 2008.  In a November 2008 rating decision the RO denied entitlement to service connection for both conditions.  The Veteran submitted a Notice of Disagreement (NOD) in December 2008.  The RO issued a Statement of the Case (SOC) in December 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in January 2010.  

The Veteran was afforded VA examinations in support of her claim in September 2008.  However, the Board has determined that additional examinations are necessary.  In this regard, the Board notes that VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the evidence of record is insufficient for the Board to render a decision on the claim.  Accordingly, a remand is necessary to obtain a medical opinion that is adequate for rating purposes.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that a remand is necessary to afford the Veteran additional VA examinations. 

The Veteran has asserted entitlement to service connection on both a direct and a secondary basis.  The examinations currently of record fail to provide an adequate opinion on theory of entitlement.  Accordingly, the extent to which the Veteran's cervical spine disorder and migraines may be related to service or may have been caused or aggravated by the Veteran's service-connected conditions is still unclear.  As such, the RO/AMC should schedule the Veteran for an additional examination.

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical Center in Tampa and request all medical records pertaining to the Veteran from December 2008 to the present.  If the Veteran indicates that she has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for appropriate examinations to determine the precise nature and etiology of her cervical spine disorder and her migraine headaches.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims file must be made available to and be reviewed by the examiners prior to the examinations and the examination reports should so indicate.  Following a thorough evaluation each examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disorder or migraines began in or are related to active service.  In addition, the examiners must state whether it is at least as likely as not that any cervical spine disorder or migraines were caused or have been aggravated by the Veteran's service-connected conditions.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  The examiner should comment on the September 2008 opinions and provide any reconciliation, if needed.  In addition, the examiner must comment on the Veteran's assertion that she injured her cervical spine in service.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


